Citation Nr: 0209418	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of multiple joints.

2.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a left shoulder injury with 
traumatic arthritis and instability.

3.  Entitlement to an increased evaluation in excess of 30 
percent for diverticulitis with diverticulosis.


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1968.  He died on January [redacted], 2002.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that denied the veteran's claims for a disability rating 
in excess of 20 percent for service connected residuals of a 
left shoulder injury with traumatic arthritis and instability 
and a compensable rating for service connected diverticulitis 
with diverticulosis.  This matter also came before the Board 
from a February 1996 RO decision that denied the veteran's 
claim of service connection for degenerative arthritis of 
multiple joints.  The February 1996 decision also granted an 
increased 10 percent rating for the veteran's service 
connected diverticulitis with diverticulosis.  In April 1997, 
the RO granted an increased 30 percent rating for service 
connected residuals of a left shoulder injury with traumatic 
arthritis and instability and an increased 30 percent rating 
for service connected diverticulitis with diverticulosis.  


FINDINGS OF FACT

1.  By a decision entered in September 1993, the RO denied 
the veteran's claims for a disability rating in excess of 20 
percent for service connected residuals of a left shoulder 
injury with traumatic arthritis and instability and a 
compensable rating for service connected diverticulitis with 
diverticulosis.  

2.  By a decision entered in February 1996, the RO denied the 
veteran's claim of service connection for degenerative 
arthritis of multiple joints.

3.  The veteran perfected appeals as to the September 1993 
and February 1996 RO decisions.

4.  On July 22, 2002, the veteran's wife notified the Board 
that the veteran died on January [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if a claimant perfects an appeal to 
the Board of an adverse determination with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies before 
the appeal can be adjudicated, the determination appealed is 
rendered a nullity.  Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Lacking a viable underlying decision by the agency of 
original jurisdiction, the Board cannot proceed to adjudicate 
the appeal on the merits.  It does not have jurisdiction to 
do so.  Smith v. Brown, at 334; See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001); 38 C.F.R. § 20.1302 (2001).

In the present case, the record shows that, by a decision 
entered in September 1993, the RO denied the veteran's claims 
for a disability rating in excess of 20 percent for service 
connected residuals of a left shoulder injury with traumatic 
arthritis and instability and a compensable rating for 
service connected diverticulitis with diverticulosis.  And, 
by a decision entered in February 1996, the RO denied the 
veteran's claim of service connection for degenerative 
arthritis of multiple joints.  The record further shows that 
the veteran perfected an appeal to the Board of the September 
1993 and February 1996 RO decisions.  On July 22, 2002, the 
veteran's wife notified the Board that the veteran died on 
January [redacted], 2002, before the Board had an opportunity to 
adjudicate his appeal.  Under applicable law, outlined above, 
this appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

